Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest all the features of claims 1 or dependents therein.
The following is an Examiner’s statements for reasons for allowance:
Regarding claim 1, Hayashi (US 6,056,707), the closest prior art, discloses a heating assembly mounted inside a backrest of a massage chair comprising a first bracket with a plurality of massage balls mounted thereon and a second bracket comprising a support part on which an airbag is mounted. Hayashi does not teach or suggest the “a heating element facing the massage ball with the first bracket and the second bracket therebetween”, and it would not have been obvious to modify Hayashi with such a feature. The first bracket of Hayashi is used to mount the assembly within the chair and the second bracket is used to mount the airbag and rollers to the first bracket. In modifying Hayashi to have a heating element, there would be no reason to place the heating element in a location where the first and second bracket are located between the roller and the heating element. To make that modification would put the heating element behind the first bracket, where the user would not feel the thermal effects. 
Accordingly, claim 1 and dependents therein patentably define over the prior art.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/S.G./Examiner, Art Unit 3785  

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785